Judgment of the Supreme Court, Queens County, dated July 7, 1966, affirmed, without costs. No opinion. Beldoek, P. J., Ughetta and Rabin, JJ., concur; Brennan and Hopkins, JJ., dissent and vote to reverse the judgment, with the following memorandum: In our opinion the facts and circumstances warranted the finding of the Administrator that the subject housing accommodation constitutes a part of a multiple dwelling; he therefore properly denied the issuance of a certificate of eviction (Rent, Eviction and Rehabilitation Regulations, § 55; see Matter of Berger v. Herman, 15 A D 2d 792; Matter of Elman v. Weaver, 9 A D 2d 694; Matter of Cuccia v. Weaver, 9 A D 2d 689).